FILED
                            NOT FOR PUBLICATION
                                                                               JUN 8 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ELMER HERNANDEZ-MARTINEZ,                        No.   20-72803

              Petitioner,                        Agency No. A072-398-348

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 18, 2022
                              Pasadena, California

Before: KLEINFELD, MILLER, and COLLINS, Circuit Judges.



      Elmer Hernandez-Martinez argues in his petition for review that the Board

of Immigration Appeals (“BIA”) erred in affirming the Immigration Judge’s (“IJ”)

decision to deny his applications for withholding of removal pursuant to 8 U.S.C. §

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
1231(b)(3)(A) and for protection under the Convention Against Torture (“CAT”).

We have jurisdiction pursuant to 8 U.S.C. § 1252 and deny the petition.



      Petitioner argues his proffered social groups are legally cognizable.1

However, he does not point to any evidence in the record indicating that

Salvadoran society recognizes or perceives either of his proffered social groups as

distinct, cognizable groups. As such, we cannot say that the record compels a

contrary conclusion to the one the BIA reached. See Villegas Sanchez v. Garland,

990 F.3d 1173, 1178 (9th Cir. 2021). Nor does the record compel the conclusion

that, contrary to the BIA’s determination, there was any nexus connecting

Petitioner’s experience with his proposed social groups.



      Finally, the BIA’s determination that Petitioner was not eligible for CAT

relief is supported by substantial evidence. We are not compelled to disagree with



      1
        Petitioner proposed three social groups before the IJ but only pressed two
on appeal to the BIA. Consequently, his attempt to revive the social group
“Salvadoran men having been harmed for disobeying gang’s extortion and/or
recruitment demand” is foreclosed for failure to exhaust. Sola v. Holder, 720 F.3d
1134, 1135 (9th Cir. 2013) (per curiam). We therefore review only his proposed
social groups of “a Salvadoran family member of landowner targeted by gang
members for extortion” and “part of Salvadoran men that police unlawfully target
as suspected gang members.”
                                          2
    the BIA that one incident involving three blows to the stomach—leaving no

injury—is not torture. Nor does Petitioner’s evidence of country conditions

compel a contrary result. Although the record contains evidence suggesting that

unlawful violence by police and gangs is a substantial problem in El Salvador, we

cannot say that the agency erred in concluding that, on this record, Petitioner had

failed to show that he would be subjected to mistreatment that rose to the level of

torture. As a result, we are not compelled to conclude Petitioner is more likely

than not to be tortured if returned to El Salvador. See 8 C.F.R. § 1208.16(c)(2).



PETITION DENIED.




                                          3